In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration pursuant to S.Ct.Prac.R. X(5) and consideration of respondents’ motion to dismiss,
IT IS ORDERED that the motion to dismiss is denied, that an alternative writ is granted, and that the following schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct-Prac.R. *1405X:
The parties shall file any evidence they intend to present within 20 days of the date of this entry; respondents shall file an unredacted copy of the requested records under seal as part of their evidence for an in camera inspection; relator shall file a brief within ten days of the filing of the evidence; respondents shall file a brief within 20 days after the filing of relator’s brief; and relator may file a reply brief within seven days after the filing of respondents’ brief.